Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Applicants amendment filed November 12, 2021.
Claims 1-5, 8-9, and 11-20 are pending. No claim is added and claims 6, 7, and 10 are cancelled.
Applicant's arguments filed November 12, 2021 have been fully considered but they are not persuasive.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-9, and 11-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-5, 8-16, and 18-20 of co-pending Application No. 15/913,915 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the instant application are completely encompassed within the claims of co-pending Application No. 15/913,915.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US Patent Application No. 2017/0103116) in view of Singh (US Patent Application No. 2019/0163545).

Regarding Claim 1, Hu discloses a system comprising: a processing device; and a memory coupled to the processing device (par [0027], Hu – processor and memory) and storing instructions that, when executed by the processing device, cause the system to perform operations comprising: 
receiving a first shard comprising one or more messages (par [0052-0053], [0175-0176], Hu – a first shard generated corresponds to item 320, which has data and attributes… another shard 260A has messages for receipt); 
receiving the first state attribute (par [0045], [0068], and [0130], Hu – information is received based on the request to a shard… [0140-0141] - result of the attribute is received from the target shard), wherein the first state attribute comprises a token assigned based on a processing capacity of a streaming system (par [0030], [0089], Hu)1
associating the first shard with a first state attribute (par [0052-0054], Hu); 
par [0108] and [0126-0127], Hu – resharding can be triggered by various conditions, wherein storing related data from different sharded tables in the same chunk and moving the chunk between shards as an atomic unit, the resharding process can ensure related data from different sharded tables are moved together… shard director updates table data and subsequent queries are directed to the destination if the queries require access to the data stored in the chunk)2. 
While Hu teaches the use of digital data streams to send and receive various types of information (see par [0210-0211], Hu), as well as a processing capacity of a streaming system (see par [0030], [0089], Hu); however, Hu is not as detailed with respect to atomic update within a data stream; and initiating an adjustment of an operation of a message production source based on the received first state attribute of a streaming system. 
On the other hand, Singh discloses an update within a data stream (par [0095], [0100], Singh); and initiating an adjustment of an operation of a message production source based on the received first state attribute assigned based on a processing capacity of a streaming system (par [0035-0036], Singh – making delayed messages available at their designated delivery times are increased and message identifiers need not be updated when the message is being moved to another location; par [0136-0137], Singh – load balancer makes decisions on changing the cross processes (i.e., sending messages from the message cache enqueuing to the message cache dequeuing) based on load, ownership, and death of the owning instance)3. It would have been obvious to one of ordinary skill in the art before the 

Regarding Claim 2, the combination of Hu in view of Singh, disclose the system of claim 1, wherein the memory further stores instructions to cause the system to perform operations comprising requesting the first state attribute from the first shard (par [0045], [0057], [0068], [0130], Hu). 

Regarding Claim 3, the combination of Hu in view of Singh, disclose the system of claim 2, wherein the memory further stores instructions to cause the system to perform operations comprising: receiving the first state attribute (par [0140-0141], Hu); and providing a second shard within the data stream based on the received first state attribute (par [0064], [0069], Hu). 

Regarding Claim 4, the combination of Hu in view of Singh, disclose the system of claim 1, wherein the first state attribute reflects an importance of one or more of the messages (par [0089-0091], [0097], Hu). 

Regarding Claim 5, the combination of Hu in view of Singh, disclose the system of claim 1, wherein the first state attribute reflects a location of one or more of the messages (par [0089-0091], [0097], Hu… par [0035], Singh). 

Regarding Claim 8, the combination of Hu in view of Singh, disclose the system of claim 1, wherein an operation associated with the first shard is performed based on the first state attribute (par [0045-0046], Hu). 

Regarding Claim 9, the combination of Hu in view of Singh, disclose the system of claim 1, wherein the atomic update comprises a plurality of updates that are collectively performed or rejected (par [0108], Hu). 

Regarding Claim 11, the combination of Hu in view of Singh, disclose the system of claim 1, wherein the first state attribute comprises a first sequence identifier (par [0048-0053], Hu). 

Claims 12-19 contain similar subject matter as claim 1-5 and 9-11 above; and are rejected under the same rationale.

Regarding Claim 20, the combination of Hu in view of Singh, disclose a non-transitory computer readable medium having instructions stored thereon that, when executed by a processing device, cause the processing device to perform operations comprising: 
receiving a first shard comprising one or more messages (par [0052-0053], [0175-0176], Hu); 
associating the first shard with a first sequence identifier (par [0048-0053], Hu); 
associating the first shard with a first state attribute that reflects an importance of one or more of the messages (par [0052-0054], [0089-0091], [0097], Hu); and 
providing the first shard and the first state attribute as an update within a data stream (par [0108], Hu… par [0095], [0100], Singh); 
requesting the first state attribute from the first shard (par [0045], [0057], [0068], [0130], Hu); 
receiving the first state attribute (par [0140-0141], Hu); and 
par [0064], [0069], Hu).


Response to Arguments
Applicant argues, updating a routing table does not teach anything with respect to providing the first shard and the first state attribute as an atomic update within a data stream, as in claim 1. Applicant also argues, Hu’s mention of a “routing table” does not teach anything with respect to providing the first shard and the first state attribute as a conditional update within a data stream, as encompassed by claim 1.
Examiner respectfully disagrees. To begin, in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In particular, Hu is relied upon for teaching providing the first shard and the first state attribute as an atomic update; and Singh was relied upon for disclosing the update being within a data stream. Also, applicant’s argument that updating a routing table does not teach anything with respect to the above limitation is moot because the examiner did not recite such feature taught the claimed limitation.
Next, Hu teaches resharding can be triggered by various conditions, wherein storing related data from different sharded tables in the same chunk and moving the chunk between shards as an atomic unit, the resharding process can ensure related data from different sharded tables are moved together… shard director updates table data and subsequent queries are directed to the destination if the queries require access to the data stored in the chunk (see par [0108], [0126-0127]); wherein the resharding and updating is based on conditions and if such conditions are not met, then the update does not proceed. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
January 1, 2022


/CHELCIE L DAYE/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner Notes: Further details discussing processing capacity can be found within Hu at par [0097] and [0112].
        2 Examiner Notes: Further details about the conditional update can be found within Hu at par [0119-0120].
        3 Examiner Notes: As discussed above Hu teaches the processing capacity; as well as discusses the use of a shard director for propagating changes to shards, receiving status updates from shards, and resharding operations; wherein the directors are responsible for managing load balancing (see par [0045-0046] and [0108-0113]).